Gray, C. J.
In order to induce a court of chancery to order a writing to be cancelled or surrendered, as constituting a cloud upon title, it must at least be an instrument which upon its face is, or with the aid of extrinsic facts may be, some evidence of a right adverse to the plaintiff’s. The writings which the defendants in this case have caused to be recorded in the registry of deeds are mere assertions, which cannot under any circumstances *98be evidence against the plaintiffs or in favor of the defendants, Such writings, whether recorded or unrecorded, do not constitute a cloud upon title, against which equity will grant relief. Peirsoll v. Elliott, 6 Pet. 95. If they were unlawfully recorded, and to the injury of the plaintiffs, their remedy, if any, is by action at law for damages. Demurrer sustained and bill dismissed.